Appeal from that part of an order of the Family Court of St. Lawrence County (Follett, J.), entered December 2,1981, which continued the foster care of a child for a period of two years. The sole issue presented on this appeal is whether the Family Court Judge acted in excess of statutory authority in ordering that foster care of an infant be continued for a specific period. Section 392 of the Social Services Law empowers the Family Court in the county in which the authorized agency charged with the care, custody or guardianship of a child has its principal office or where the child resides, upon appropriate notice, to conduct a dispositional hearing. Thereafter, upon the proof adduced and in accordance with the best interests of the child, the Family Court must enter an order of disposition which, if appropriate, may direct that foster care of the child be continued (Social Services Law, § 392, subd 7, par [a]). The St. Lawrence County Department of Social Services argues that a Family Court order directing the continuance of foster care for a specific period, here two years, defeats the ameliorative provision of subdivision 10 of section 392 which permits rehearing of the issue of foster care whenever it is necessary or desirable or upon petition by any party entitled to notice in the proceedings. We agree. Section 392 of the Social Services Law is a statutory grant of authority to the Family Court to provide dispositional alternatives for the purpose of preventing the “warehousing” of foster children and thereby impeding the legislative intent of facilitating the release of such children for adoption or return to their natural home environment. One such dispositional alternative is ordering that “foster care of the child be continued” (Social Services Law, § 392, subd 7, par [a]). To engraft upon the statutory language a specific period of time that might foreclose rehearing until after that time has expired could keep a child in foster care beyond a point when a rehearing could produce evidence that it is in the infant’s best interests to be released from foster care for adoption or returned to his or her parents. Order modified, on the law, without costs, by deleting that portion of the directive which continues the child’s foster care “for an additional period of 2 years”, and, as so modified, affirmed. Mahoney, P. J., Kane, Casey and Weiss, JJ., concur.
Levine, J., dissents and votes to affirm in the following memorandum.